                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                                           UNITED STATES DISTRICT COURT
                                 9
                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11
                                 12   VALERIE BROOKS, individually            CASE NO.: 2:20-cv-01947-JAM-DB
                                      and on behalf of all others similarly
                                      situated,                               ORDER GRANTING JOINT
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                              STIPULATION TO EXTEND TIME
                                 14                   Plaintiff,              FOR PLAINTIFF TO FILE A
                                                                              MOTION TO STRIKE
                                 15         v.                                AFFIRMATIVE DEFENSES

                                 16   CANON EAST SACRAMENTO, a                [L.R. 144 (A)]
                                      California company; and DOES 1 to
                                 17   10, inclusive,
                                 18
                                                     Defendants.
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      ORDER GRANTING JOINT STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE A MOTION TO
                                                                STRIKE AFFIRMATIVE DEFENSES
                                 1          As a result of the Parties’ Stipulation and good cause appearing therefor, the

                                 2    Court hereby GRANTS the Parties’ Stipulation and ORDERS that Plaintiff Valerie

                                 3    Brooks shall have an extension of twenty-one (21) days, to June 22, 2021, in which

                                 4    to file a Motion to Strike Affirmative Defenses.

                                 5          IT IS SO ORDERED
                                 6
                                 7
                                 8    DATED: June 1, 2021              /s/ John A. Mendez
                                                                       THE HONORABLE JOHN A. MENDEZ
                                 9
                                                                       UNITED STATES DISTRICT COURT JUDGE
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor




                                 13
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      ORDER GRANTING JOINT STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE A MOTION TO
                                                                STRIKE AFFIRMATIVE DEFENSES
